Title: To George Washington from John Jay, 22 February 1779
From: Jay, John
To: Washington, George


Sir,
Philadelphia 22nd Feby 1779

I am this moment honored with Your Excellency’s Favor of the 19th Inst: It shall, with the Papers enclosed, be communicated to Congress this Morning, & their Orders on the Subject immediately transmitted to You.
Your Excellency will find herewith enclosed Copies of two Acts of Congress, of the 20th Inst: One respecting Brigr General McIntosh, & the Proceedings of a Court-Martial held by his Order—The other relates to supplying the Officers with Portmanteaus &c.
By a Vessel, which arrived Yesterday in fourteen days from Martinico, the Minister of France received a Letter; he has been so obliging as to favor me with the enclosed Extract from it. I have the Honor to be, with the greatest Respect & Esteem Your Excellencys most obedient & hble Servt
John Jay Presidt
 